DUFFY, Circuit Judge
(dissenting).
There is no controlling authority by an Illinois court or by Illinois Statute upon the question before us for decision. Yet, the majority of this panel or division of our Court adopts a rule of law for Illinois which is based upon a dictum in Shackelford v. Hall, 1857, 19 Ill. 212. In so doing, the Court has extended the public policy of Illinois to embrace a view which is contrary to the great weight of authority.
The rule is stated in 17 C.J.S. Contracts § 233: “In the absence of contrary statutory provision, the rule against contracts in restraint of marriage does not apply to contracts in restraint of a second marriage; contracts which are intended to maintain the marriage relation are not against public policy.”
The following statement from Pomeroy on Equity Jurisprudence, 4th Ed., Vol. 2, § 933, was quoted with approval by Nunn v. Justice, 1939, 278 Ky. 811, 129 S.W.2d 564, 569, “It seems to be well settled by an overwhelming weight of authority that limitations and conditions, precedent or subsequent tending to restrain the second marriage of a woman are valid, and by the most recent decisions the same rule has been applied to the second marriage of men.”
To the same effect are the following cases: Holtz’s Estate, 1861, 38 Pa. 422; Phillips v. Ferguson, 1888, 85 Va. 509, 8 S.E. 241, 2 L.R.A. 667; Herd v. Catron, 1896, 97 Tenn. 662, 37 S.W. 551, 37 L.R. A. 731; Appleby v. Appleby, 1907, 100 Minn. 408, 111 N.W. 305, 10 L.R.A.,N.S., 590; Stauffer v. Kessler, 1921, 81 Ind.App. 436, 130 N.E. 651; Lewis v. Johnson, 1923, 212 Mo.App. 19, 251 S.W. 136; Anderson v. Crawford, 1926, 202 Iowa 207, 207 N.W. 571, 45 A.L.R. 1216; Berry v. Cooley, 1940, 188 Okl. 426, 109 P.2d 1081; In re Lambert’s Estate, 1944, 183 Misc. 115, 46 N.Y.S.2d 905; Saslow v. Saslow, 1957, 104 Ohio App. 157, 147 N.E.2d 262.
The question of validity of conditions restraining remarriage was not presented in the Shackelford case, hence the statement relied on by the majority was pure dictum. However, the majority opinion relies upon the citation of Shackelford in Glass v. Johnson, 1921, 297 Ill. 149, 130 N.E. 473, and seems to be of the view this citation increases the weight of the Shackelford dictum. However, in Glass v. Johnson, the court merely held that a condition in a will restraining the remarriage of the testator’s wife was not in contravention of the public policy of Illinois. The court did not intimate that a condition restraining the remarriage of a person who was not the spouse of the testator would violate public policy.
*924In my judgment, the weight of reason as well as the weight of authority sustains the view that conditions of a contract which restrain remarriage do not violate public policy. In a normal course of events, relationships which arise through marriage are terminated by remarriage. There would seem to be no valid reason for distinguishing between a spouse and other persons.
I would not impose upon Illinois an archaic and discredited rule and extend the public policy of that state, contrary to the weight of authority and reason merely on the basis of a dictum in a case one hundred three years old.